McCLELLAN, J.
The appellant instituted this action for damages for the alleged pollution of a stream by the defending municipality.
One J. W. Rainey was of the panel of jurors, and the court, upon investigation, ascertained that the. juror “was a plaintiff in a suit against the defendant for damages growing out of the same alleged wrong of defendant as the cause at issue.” Thereupon the court sustained a challenge of this proposed juror for cause. There was no error in this action. Under these circumstances, the law implies bias, which renders the party_ incompetent as a juror, in the cause in which he is called to serve. — Jefferson Co. v. Lewis, 20 Fla. 980; 24 Cyc. pp. 284, 285, and citations in note 70.
The court properly disallowed, on appropriate objection, those questions seeking to elicit the mere opinion of nonexpert witnesses upon the inquiry whether the alleged pollution rendered the premises in question unhealthy or uninhabitable. That vas for the jury’s determination from all the evidence in the case; and, unless the witnesses wrnre shown to be expert, they could not depose to their conclusion from the conditions involved.
The foregoing disposes of all the errors assigned and insisted on in argument; and, no error appearing, the judgment of the city court is affirmed.
Affirmed.
Tyson, C. J., and Dowdell and Anderson, JJ., concur.